DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This Office Action is in response to Applicant’s arguments filed on 12/08/2021.
Allowable Subject Matter
3. 	Claims 1-2, 4-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Hirai (US Pat 6172881) teaches (Fig. 1-10; abstract, col. 1 L32-44, L54-56, col. 2 L40-64, col. 3 L1-7) an electronic device comprising: a metal bracket (1 sub 1, 1 sub 2); a first circuit board (2 sub 1) disposed over a first area  (2 sub 1 is situated on one area of 1 sub 1) of the metal bracket (1 sub 1); a second circuit board (2 sub 2) disposed over a second area (2 sub 2 is situated on another area of 1 sub 2) of the metal bracket (1 sub 2 -electrically connected to a connection member ‘cable 4’ of the first circuit board ‘2 sub 1’); and a conductive connection member (Fig. 10, Cable 4 where common mode current Ic is known to flow, col. 1, L26-45) electrically connecting the first circuit board (2 sub 1) and the second circuit board (2 sub 2) in an area where the first circuit board (2 sub 1) and the second circuit board (2 sub 2) overlap each other (using flexible band-like conductive members 10-11, col. 3 L31-43); a conductive member (5 sub 1, 5sub 2) disposed in the metal bracket (1 sub 1, 1 sub 2) to face the connection member (4- in an area where the first area ‘3 sub 1’ and the second area ‘3 sub 2’ overlap each other, using flexible band-like conductive members 10-11, col. 3 L31-43), and wherein the conductive member (5 sub 1, 5 sub 2) is electrically connected (via connectors 3 sub 1 and 3sub 2) to the conductive connection member (cable 4) such that a first potential difference between a first ground (Vg1 vs. Vg2) of the first circuit board (2 sub 1) and the metal bracket (1 sub 1, 1 sub 2) and a second potential difference between a second ground (Vg1 vs. Vg2) of the second circuit board (2 sub 2) and the metal bracket (1 sub 1, 1 sub 2) are substantially identical (when frame grounds FG1-FG2 are interconnected by a conductive metal plate 8, the potential difference between the first Vg1 and second Vg2 ground can be reduced, making it substantially identical, if required, col. 3 L1-7).
a conductive connection member (50) disposed on one surface of the first circuit board (10) and electrically connecting (11, 21) the first circuit board (10) to the second circuit board (20) in an area where the first circuit board (10) and the second circuit board (20) overlap each other (see spec translation pg. 3-4, corresponding to Fig. 1), the one surface of the first circuit board (10) facing one surface of the second circuit board (20) in the area where the first circuit board (10) and second circuit board (20) overlap (Fig. 1; Pg3); a conductive member (11, 21) disposed in the metal bracket ( case 30) to face the conductive connection member (50).
Goebel et al. (US Pat 4967316) teaches (Fig. 1, col. 2 L27-col. 3L18) a non-conductive member (flexible adhesive layer/paste 12) interposed between the conductive member (8, 11) and the metal bracket (base of 1) to electrically separate the metal bracket (1) from the conductive member (8, 11), the conductive member (conductive plate 8) is electrically separated (flexible adhesive layer 12) from the metal bracket (1) such that a first capacitive (6) coupling is formed between the conductive member (conductive plate 8) and the metal bracket (1) (Housing 1 encloses a printed circuit board 2. The board has an upper surface 3 with conductive tracks 4 and 5, to which a noise-suppression capacitor 6 is secured, mechanically and in electrically conductive contact. A plated-through hole 7 is provided in board 2 in the middle of a conductive track 4. The plating within hole 7 extends as a broad conductive layer 8 on the undersurface 9 of board 2. Board 2 is adhered to an inner or wall 11 of housing 1 by an adhesive (10), preferably a flexible adhesive. The space between plated surface 8 and inner wall 11 is filled with an adhesive 12 containing metal, for example silver. A suitable adhesive 12 is again a silicone adhesive - col. 2 L27-47).
However, Hirai, Oka et al. and Goebel et al. collectively fail to teach “a second capacitive coupling is formed between the metal bracket and a ground structure comprising the non-conductive member”. 
Claims 2, 4-6, 21-22 are depending from claim 1. 
Regarding claim 7, Hirai teaches (Fig. 1-10; abstract, col. 1 L32-44, L54-56, col. 2 L40-64, col. 3 L1-7) an electronic device comprising: a conductive support member (1 sub 1, 1sub 2); a first circuit board (2 sub 1) connected to the conductive support member (1 sub 1); a second circuit board (2 sub 2) connected to the conductive support member (1 sub 2); a first conductive connection member (cable 4) electrically (using 3 sub 1 and 3 sub 2) connecting the first circuit board (2 sub 1 electrical connection to 4, via 3 sub 1) and the second circuit board (2 sub 2 electrical connection 4, via 3 sub 2); and a first ground structure (5 sub 1, 5sub 2), at least a portion of the first ground structure being interposed between the first conductive connection member (4) and the conductive support member (1 sub 1, 1 sub 2), wherein the first ground structure (5 sub 1, 5 sub 2) comprises: a … layer (one side of both 5 sub 1 and 5 sub 2) physically contacting (connects) the conductive support member (1 sub 1, 1 sub 2), and a conductive layer (other side of 5 sub 1 and 5sub 2) electrically connected to the first conductive (using 3 sub 1, 3sub 2) connection member (4) to form coupling with the conductive support member (1 sub 1, 1 sub 2).
However, Goebel et al. teaches (Fig. 1, col. 2 L27-col. 3L18) a non-conductive layer (12) physically contacting the conductive support member (1), and a conductive layer (8) electrically connected to the first conductive connection member (conductive tracks 4-5 are connected using hole 7) to form a capacitive coupling (6) with the conductive support member.
However, Hirai and Goebel et al. collectively fail to teach “a first circuit board connected to the conductive support member by a first capacitor; a second circuit board connected to the conductive support member by a second capacitor”.
	Claims 8-15 are depending from claim 7. 
Regarding claim 16, Hirai teaches (Fig. 1-10; abstract, col. 1 L32-44, L54-56, col. 2 L40-64, col. 3 L1-7) an electronic device comprising: a metal bracket (1 sub 1, 1 sub 2); a first circuit board (2 sub 1) disposed in a first area over the metal bracket (1 sub 1) and connected to the metal bracket (1 sub 1) by a first …; a first part (see Fig. 1, various components or parts are sitting on 2 sub 1 and 2 sub 2) disposed over the first circuit board (2 sub 1) and connected to a first ground (5 sub 1) of the first circuit board (2 sub 1); a second circuit board (2 sub 2) disposed in a second area over the metal bracket (1 sub 2) and connected to the metal bracket (110) by a second …; a second part (see Fig. 1, various components or parts are sitting on 2 sub 1 and 2 sub 2) disposed over the second circuit board (2 sub 2) and connected to a second ground (5 sub 2) of the second circuit board (2 sub 2); a connector (cable 4) electrically connecting the first circuit board (2 sub 1) and the second circuit board (2 sub 2); and a ground structure (5 sub 1, 5sub 2), at least a portion of the ground structure being interposed between the connector (4) and the metal bracket (1 sub 1, 1 sub 2), wherein the ground structure (150) comprises: a conductive layer (other side of 5 sub 1 and 5sub 2) electrically contacting the connector (4), and a layer (one side of 5 sub 1 and 5 sub 2) disposed under the conductive layer (other side of 5 sub 1 and 5sub 2) and physically contacting the metal bracket (1 sub 1, 1 sub 2).
a non-conductive layer (12) disposed under the conductive layer (8) and physically contacting the metal bracket (1).
However, Hirai and Goebel et al. collectively fail to teach “a first circuit board connected to the metal bracket by a first capacitor; a second circuit board connected to the metal bracket by a second capacitor”.
Claims 17-20 are depending from claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921. The examiner can normally be reached M-TH 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        12/15/2021



	/THIENVU V TRAN/                                                     Supervisory Patent Examiner, Art Unit 2839